Citation Nr: 0414443	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-18 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound of the left ankle.  

2.  Entitlement to service connection for residuals of a 
shrapnel wound of the left great toe.  

3.  Entitlement to service connection for residuals of a 
shotgun wound of the left distal lower extremity.  

4.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied entitlement to the 
claimed benefits.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims addressed on the merits has been 
obtained to the extent possible.  

2.  The appellant is a combat veteran of World War II and was 
wounded in action in August 1944.  

3.  The veteran sustained an accidental shotgun wound of the 
left lower extremity in October 1987 that resulted in a left 
below-knee amputation.  The resultant amputation was 
unrelated to any service-incurred injury.  

4.  When the veteran filed his claim for VA compensation 
benefits in July 1999, he no longer had residuals of any 
shrapnel wound of the left ankle or shrapnel wound of the 
left great toe.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a shrapnel wound of 
the left ankle is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Service connection for residuals of a shrapnel wound of 
the left great toe is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Service connection for residuals of a shotgun wound of 
the left distal lower extremity is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
(other than his hearing loss claim) and of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained to the 
extent possible.  The Board notes that in a statement 
received in September 1999, the veteran reported that all of 
the doctors who had attended him prior to 1987 were dead.  
The Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  

The Board notes that although the Court in Pelegrini 
indicated that the VCAA and its implementing regulations 
require that VA request that the claimant provide any 
evidence in his or her possession that pertained to the 
claim, a VA General Counsel Precedent Opinion rendered in 
February 2004 held that 38 U.S.C. § 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied with respect to the claims addressed on the merits 
herein.  

The appellant in this case is a combat veteran of World War 
II, having served in the 517th Parachute Infantry Regiment.  
He participated in campaigns in Rome-Arno, Southern France, 
the Ardennes, the Rhineland, and Central Europe.  His report 
of separation shows that he was wounded in action in Southern 
France on August 15, 1944.  His decorations include the 
Combat Infantryman Badge, the Bronze Star Medal, and the 
Purple Heart Medal.  

The record indicates that the veteran's service medical 
records are presumed to have been destroyed in the 1973 fire 
at the National Personnel Records Center (NPRC) and that, in 
addition, there are no Surgeon General's Office (SGO) 
reports.  Where the service medical records are lost and 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  See also Marciniak 
v. Brown, 10 Vet. App. 198, 201 (1997) (Board complied with 
requirements set forth in O'Hare where heightened 
consideration was afforded due to the missing records), 
aff'd, 168 F.3d 1322 (Fed. Cir. 1998).  

The veteran's original claim for VA compensation benefits was 
received in July 1999.  He claimed that he sustained a 
shrapnel wound of the left ankle in August 1944.  He later 
said that he was hit by some pretty heavy shell fragments in 
his left lower leg and ankle and some smaller fragments in 
his hands.  He reported that some medics took him to a 
shelter where his leg was bandaged.  He told the medics that 
he didn't want to be hospitalized, so they sent him to 
Service Company.

Lay witness statements, including the statements of service 
comrades, suggest that the veteran sustained injury to his 
left leg and ankle as a result of, or shortly after a 
parachute jump in service, which left him with a permanent 
limp.  Statements from the veteran's relatives indicate that 
they recall witnessing him walk with a limp and of his having 
told them that he had been wounded in service.  His nephew, 
for 


example, said in a September 1999 statement that he recalls 
his father telling him that his uncle - the veteran - had 
sustained a shrapnel injury to his left ankle during World 
War II.  The veteran's brother, also a combat veteran of 
World War II, reported that the veteran told him that he was 
wounded in the hand and leg with shell fragments after a 
combat jump in the European Theater of Operations (ETO).  He 
said that the veteran was limping pretty badly when he saw 
him in October 1945 and that he was constantly rubbing and 
scratching his left lower leg.  

There is no question that the veteran was wounded in action 
during World War II, but the record does not reveal the 
precise extent or location of the injury.  It is certainly 
consistent with the circumstances, conditions and hardships 
of his service that the veteran sustained a shrapnel wound of 
the left lower extremity in August 1944.  See 38 U.S.C.A. § 
1154(b) (West 2002).  For purposes of this appeal, it may be 
assumed that he sustained a wound of the left lower 
extremity.  The veteran has submitted a photograph purporting 
to show the location of the shrapnel wound residuals, which, 
he claims, covered most of the anterior left leg.  

However, the record unequivocally demonstrates that in 
October 1987, the veteran underwent an amputation below the 
left knee as a result of a shotgun wound that he accidentally 
incurred while hunting.  The surgical pathology report shows 
that the amputated lower left leg included the proximal foot 
and measured 32 centimeters.  The veteran has submitted a 
photograph that shows the extent of the amputation, which is 
consistent with the private medical records.  He states that 
he shot himself in the toes of the left foot in a hunting 
accident and that because of the in-service injury to his 
left lower leg and ankle, it was necessary to amputate his 
left leg about four inches below the knee.  

The private hospital records from October 1987 show that the 
veteran was hunting with a shotgun when he accidentally shot 
himself "in the distal left leg, nearly amputating his limb 
just proximal to the ankle."  The operative report states 
that the left foot was nonsalvageable and that the veteran 
was brought to the operating room for a left below-knee 
amputation.  It was indicated that an attempt was made to 
preserve a maximal length of the distal left lower extremity.  

The surgical pathology report shows that the amputated left 
leg had a "totally smashed distal leg and proximal foot."  
Together with the description on admission of a near 
amputation of the limb just proximal to the ankle, the record 
essentially establishes that the shotgun blast caused a 
nearly complete traumatic amputation at or just above the 
left ankle with further damage to the proximal left foot.  
This evidence shows that the wound encompassed much more of 
the left lower extremity than just the left toes.  
Significantly, the private hospital reports make no mention 
of any preexisting wounds that in any way necessitated the 
amputation at the level performed.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service, 38 U.S.C.A. § 1110, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) (emphasis added).  See 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).  

In this case, however, the record demonstrates that when the 
veteran filed his original claim for compensation benefits, 
he did not have a current disability that could be attributed 
to service.  The record shows that the left below-knee 
amputation was the result of the accidental shotgun wound 
sustained in 1987 and not the result of residuals of any 
service-incurred injury.  Any fragment wounds of the left 
lower extremity that could be said to have been sustained in 
wartime service were eliminated by the below-knee amputation.  
Thus, when the veteran filed his original claim in July 1999, 
he no longer had residuals of shrapnel wounds of the left 
ankle or great toe.  That is, there was no current disability 
for which service connection could be effectuated.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997) 
(claimant must have disability at time of application for 
benefits and not merely findings in service).  The only 
disability of the left lower extremity 


present in July 1999 was a below-knee amputation resulting 
from a post service accident wholly unrelated to service or 
to any service-incurred injury.  It follows that service 
connection for residuals of a shrapnel wound of the left 
ankle, residuals of a shrapnel wound of the left great toe, 
and residuals of a shotgun wound of the left distal lower 
extremity is not warranted.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a shrapnel wound of the 
left ankle is denied.  

Service connection for residuals of a shrapnel wound of the 
left great toe is denied.  

Service connection for residuals of a shotgun wound of the 
left distal lower extremity is denied.  


REMAND

The veteran's original claim for compensation benefits 
included the claim of entitlement to service connection for 
bilateral hearing loss that was said to have begun in 1957.  
The record shows that the veteran served in sustained combat 
during World War II.  The veteran should be afforded a VA 
audiology evaluation to determine whether he has a current 
hearing disability that can be attributed to noise exposure 
in combat service.  

Accordingly, this case is REMANDED to the RO through the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
hearing loss at any time since service.  
After 


securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.  The veteran 
should also be requested to furnish all 
evidence in his possession with respect 
to the hearing loss claim.  

2.  After pertinent records have been 
received, the veteran should be afforded 
a VA audiology evaluation to determine 
the nature and extent of any current 
bilateral hearing loss.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(that is, whether there is a 50 percent 
probability) that any current hearing 
disability is attributable to noise 
exposure in combat in World War II.  The 
claims file should be made available to 
the examiner for review before the 
examination.  

3.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420



VA FORM                                                                                                                                                                          
CONTINUED
JUN2003 (RS)  4597 Page 1




Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



